Two articles of our Penal Code deal with the killing of animals. Article 1373 P. C. (1925) makes it an offense to wilfully kill an animal with intent to injure the owner, and provides that "in prosecutions under this article the intent to injure may be presumed from the perpetration of the act." Article 1374 P. C. (1925) condemns one who "needlessly" kills an animal.
The present prosecution is under Article 1373. The presumption of intent to injure is a rebuttable presumption, and may be overcome by the very facts of the transaction. It is the position of the State that the case having been tried before the court it was within his province to determine the credibility of the witnesses, and that he evidently did not give credence to the testimony of appellant claiming no intent to kill the animal here involved, but that his only purpose in charging the wire with electricity was to protect his enclosure, and without knowledge that the wire carried enough voltage to kill a person or animal. *Page 149 
This may be conceded, and we do not assume authority to substitute our judgment for that of the trial court upon an issue of fact.
It is undisputed that the owners of the horse killed had only lived on the property adjoining appellant for a few weeks. They only knew one another by sight. There is no evidence even hinting at disagreements or animosities between the families, nor does any other reason appear why appellant would want to injure the owner of the horse.
He may have been careless and negligent in not ascertaining the voltage the wire on the fence would carry and its probable effect, but under the circumstances we cannot bring ourselves to believe the State has shown a wilful act on his part with intent to injure a neighbor with whom he had no acquaintance.
The motion for rehearing is overruled.